Citation Nr: 1821835	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  16-58 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for the service-connected bilateral hearing loss prior to November 3, 2017, and in excess of 60 percent on and thereafter. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel





INTRODUCTION

The Veteran had active service from June 1962 to June 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake, Utah. Jurisdiction has since been transferred to Winston-Salem, North Carolina. In a January 2018 rating decision, the RO granted an increased rating of 60 percent rating effective November 3, 2017, for the service-connected bilateral hearing loss. The Board previously remanded this matter in September 2017 for further development. That development has been accomplished, and the claim has now been returned to the Board for further action. Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. Prior to November 3, 2017, the Veteran's service-connected bilateral hearing loss has been manifested by a hearing loss pattern with no worse than Level VI hearing acuity in his right ear and Level VI hearing acuity in his left ear.  

2. From November 3, 2017, the Veteran's service connected bilateral hearing loss has been manifested by a hearing loss pattern with no worse than Level IX hearing acuity in his right ear and Level IX hearing acuity in his left ear.  


CONCLUSIONS OF LAW

1. Prior to November 3, 2017, the criteria for a rating in excess of 30 percent for bilateral hearing loss have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2017).
2. From November 3, 2017, the criteria for a rating in excess of 60 percent for bilateral hearing loss have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify has been met.  See VA correspondence dated in November 2014.  All identified and available authorized records relevant to the matter, to include treatment records, examinations, and records from the Social Security Administration have been requested or obtained.  VA has met all statutory and regulatory notice and duty to assist provisions.  Neither the Veteran, nor his representative, has not alleged prejudice with regard to VA's statutory and regulatory notice and duty to assist provisions.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

II. Analysis

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate Diagnostic Codes. 38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.20 (2017). When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017). Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

Disability evaluations for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). Examinations are conducted using the controlled speech discrimination tests (Maryland CNC) with the results of the pure tone audiometry test. 38 C.F.R. § 4.85. The results are analyzed using tables contained in 38 C.F.R. § 4.85, DC 6100. "Puretone threshold average," as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four. This average is used to determine the Roman numeral designation for hearing impairment from Table VI or VIa. The appropriate rating is then found by finding the intersection point for the two Roman numeral designations using Table VII.

When the puretone threshold at each of the four frequencies of 1,000, 2,000, 3,000 and 4,000 Hz is 55 decibels (dB) or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. When the puretone thresholds are 30 dB or less at 1,000 Hz, and 70 dB or more at 2,000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman numeral. Each ear will be evaluated separately. 38 C.F.R. § 4.86 (2017).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. 38 C.F.R. § 3.102 (2017). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant. 38 C.F.R. § 4.3 (2017).

Here, the Veteran's disability was evaluated as 30 percent disabling, effective April 19, 2005. In his September 26, 2014 claim for an increased rating, he asserted that he is entitled to a higher rating for his bilateral hearing loss disability. Thus, the relevant focus for adjudicating his claim is the period beginning September 26, 2013, one year prior to the claim for increase. Hart, 21 Vet. App. at 505; 38 C.F.R. § 3.156(b).
The Veteran underwent a VA audiology examination in April 2015, and the Veteran's recorded pure tone thresholds, in decibels, at 1000, 2000, 3000, and 4000 hertz (Hz) were as follows: 55, 65, 70, 80 for the right ear, with an average of 67.50; and 60, 70, 80, 85 for the left ear, with an average of 73.75. Speech recognition scores were 70 percent for the right ear and 80 percent for the left ear. By applying these values to Table VI, the result is a Level VI for the right ear and a Level V for the left ear. However, based on these results the Veteran displayed an exceptional pattern of hearing loss in both ears. See 38 C.F.R. § 4.86. As such, the Veteran's Roman numeral designation for both ears can be alternatively derived from Table VIa. Id. Applying the April 2015 audiological diagnostic test results to Table VIa, the result is a Level V for the right ear and Level VI for the left ear. As the designation from Table VI for the right ear is higher than the designation derived from Table VIa, the Level VI designation for the right ear from Table VI will be used to determine the disability rating for this period. Id.

When the designations of Level VI for the right ear and Level VI for the left ear are applied to Table VII, the result is a 30 percent rating for the period prior to November 3, 2017. 38 C.F.R. § 4.85.

On November 3, 2017 the Veteran underwent another audiology examination. The examiner's recorded pure tone thresholds, in decibels, at 1000, 2000, 3000, and 4000 hertz (Hz) were as follows: 60, 75, 85, 85 for the right ear, with an average of 76.25; and 65, 80, 90, 80 for the left ear, with an average of 78.75. Speech recognition scores were 40 percent for the right ear and 40 percent for the left ear. By applying these values to Table VI, the result is a Level IX for the right ear and a Level IX for the left ear. However, based on these results the Veteran displayed an exceptional pattern of hearing loss in both ears. 38 C.F.R. § 4.86. As such, the Veteran's Roman numeral designation for both ears can be alternatively derived from Table VIa. Id. Applying the November 2017 audiological diagnostic test results to Table VIa, the result is a Level VI for the right ear and Level VII for the left ear. As the designation from Table VI for both ears is higher than the designation derived from Table VIa, the Level IX designation for the right ear and Level IX for the left ear from Table VI will be used to determine the disability rating for this period. Id.
When the designations of Level IX for the right ear and Level IX for the left ear are applied to Table VII, the result is a 60 percent rating for the period since November 3, 2017. 38 C.F.R. § 4.85.

The Board notes that the Veteran was provided with a VA audiological diagnostic test in September 2014, but the audiological diagnostic test did not utilize the Maryland CNC controlled speech discrimination test. 38 C.F.R. § 4.85 requires examinations used for VA purposes to include a controlled speech discrimination test using the Maryland CNC word list. The evidence found in the September 2014 VA audiological diagnostic test therefore does not comply with 38 C.F.R. § 4.85, and the results of the September 2014 VA audiological diagnostic test cannot be used to determine the disability rating for the bilateral hearing loss for this period.

Medical treatment records reflect on-going audiological treatment, with complaints of decreased hearing acuity. However, no further adequate objective audiometric testing results are of record.

To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, while he is competent to report symptoms such as difficulty understanding speech, he is not competent to report that his hearing acuity is of sufficient severity to warrant a certain percent evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment) which he does not possess. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). The Board is sympathetic to the Veteran's contention that he has difficulty hearing.  However, the VA rating criteria are definitive and provide for a precise result based on audiometric test results. His subjective reports of difficulty hearing under situational circumstances unfortunately cannot be the basis for the evaluation of a hearing loss disability. The Board is bound to apply the VA rating schedule, under which the rating criteria are defined by audiometric test findings involving hearing acuity in a controlled laboratory environment.


(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a disability rating in excess of 30 percent for bilateral hearing loss prior to November 3, 2017, and in excess of 60 percent on and thereafter is denied.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


